Citation Nr: 0844916	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of right ankle instability with degenerative joint disease 
and a scar.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1974 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The record raises the question of whether a separate rating 
is warranted for the scar associated with the residuals of 
right ankle instability, which is Remanded to the RO via the 
Appeals Management Center in Washington, DC. 


FINDINGS OF FACT

1. Before April 13, 2007, the residuals of right ankle 
instability with degenerative joint disease were manifested 
by moderate limitation of motion, 10 degrees of dorsiflexion 
and 25 degrees of plantar flexion and pain.

2. From April 13, 2007, the residuals of right ankle 
instability with degenerative joint disease is manifested by 
marked limitation of motion, 10 degrees of dorsiflexion and 
10 degrees of plantar flexion, pain, and an antalgic gait. 


CONCLUSION OF LAW


The criteria for a rating higher than 10 percent before April 
13, 2007, for residuals of right ankle instability with 
degenerative joint disease have not been met; the criteria 
for a 20 percent from April 13, 2007, for residuals of right 
ankle instability with degenerative joint disease have been 
met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2004 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence of an increase in 
severity. The veteran was notified that VA would obtain VA 
records and records from other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and, of Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) (evidence demonstrating a 
worsening or increase in severity of a disability and the 
effect that worsening has on employment and daily life, 
except for general notice of the criteria of the Diagnostic 
Code under which the claimant is rated, which consists of a 
specific measurement or test result). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in September 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).



As for the general notice of the criteria of the Diagnostic 
Code under which the veteran is rated, which was not 
provided, at this stage of the appeal, when the veteran 
already has notice of the rating criteria as provided in the 
statement of the case, a reasonable person could be expected 
to understand from the notice what the criteria were for 
rating his disability, and further notice of the exact same 
information would not aid in substantiating the claim.  For 
this reason, the limited content error did not affect the 
essential fairness of the adjudication, rebutting the 
presumption of prejudical error.  Sanders v. Nicholson, 487 
F.3d 881, 888-90 (2007).
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and has 
afforded the veteran VA examinations.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The right ankle instability with degenerative joint disease 
and a scar been service connected since August 1978 and rated 
10 percent disabling. 

On VA examination in September 2005, the veteran complained 
of constant pain while walking, but was not incapacitating, 
and of some swelling.  The examiner noted no evidence of 
abnormal weight bearing.  Gait and posture were normal.  
There was swelling and tenderness and an inversion deformity.  
Dorsiflexion was to 10 degrees with pain at 10 degrees and 
plantar flexion was to 25 degrees with pain at 25 degrees.  

The examiner stated pain caused additional limitation on 
repetitive use, but there was no additional limitation of 
function due to fatigue, weakness, lack of endurance, or 
incoordination.  The examiner described the effect of the 
disability on the veteran's daily activity as minimal.

On VA examination in December 2006, the pertinent findings 
were dorsiflexion to 20 degrees and plantar flexion to 45. 

On VA examination in April 2007, dorsiflexion was to 10 
degrees and plantar flexion was to 10 degrees with pain on 
repetitive use, but the range of motion remained the same.  
Gait was antalgic.  There was no ankylosis or constitutional 
signs of inflammatory arthritis.  The examiner stated that 
pain, fatigue, weakness, lack of endurance or incoordination 
did not additionally limit joint function.

General Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
Separate Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions. Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-
27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The service-connected right ankle instability is currently 
rated 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.

Under Diagnostic Code 5271, the criterion for a 10 percent 
rating is moderate limited motion of the ankle.  The 
criterion for a 20 percent rating is marked limited motion of 
the ankle, which is the maximum rating under Diagnostic Code 
5271.

With the foot at a 90 degree angle to the ankle as the 
neutral or starting position, a normal (full) range of ankle 
motion is defined as follows: from 0 degrees to 20 degrees of 
dorsiflexion and from 0 degrees to 45 degrees of plantar 
flexion. 38 C.F.R. § 4.71, Plate II.  

Analysis

Before April 13, 2007, dorsiflexion was in the range of 10 to 
20 degrees with pain and plantar flexion was in the range of 
25 to 45 degrees with pain.  The examiner stated pain caused 
additional limitation on repetitive use, but there was no 
additional limitation of function due to fatigue, weakness, 
lack of endurance, or incoordination.  The examiner described 
the effect of the disability on the veteran's daily activity 
as minimal.

As range of motion of the ankle in dorsiflexion and in 
plantar flexion was at least 50 percent or more of the full 
range of motion in each plane, marked limitation of motion of 
the ankle as required for a 20 percent rating under 
Diagnostic Code 5271 was not demonstrated, considering 38 
C.F.R. §§ 4.40, 4.45, 4.59. 



From April 13, 2007, as range of motion of the ankle in 
dorsiflexion and in plantar flexion was 50 percent or less of 
the full range of motion in each plane, marked limitation of 
motion of the ankle as required for a 20 percent rating under 
Diagnostic Code 5271 was demonstrated, considering 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

In the absence of ankylosis of the ankle, a rating higher 
than 20 percent under Diagnostic Code 5270 is not warranted.


ORDER

Before April 13, 2007, a rating higher than 10 percent for 
the residuals of right ankle instability with degenerative 
joint disease is denied.

From April 13, 2007, a rating of 20 percent for the residuals 
of right ankle instability with degenerative joint disease is 
granted, subject to the law and regulations governing the 
award of a monetary benefit.


REMAND 

On VA examination in September 2005, the examiner added a 
surgical scar to the service-connected right ankle 
disability.  The RO then associated the scar with the right 
ankle disability in the rating decision of November 2005, 
which is now on appeal. 

As the RO has not considered whether a separate rating is 
warranted for the surgical scar, further development is 
needed under the duty to assist. 





Accordingly, the rating of the scar only is REMANDED for the 
following action. 

1. Ensure VCAA compliance. 

2. Adjudicate the claim for a separate 
rating for the scar. If necessary afford 
the veteran a VA examination.  If the 
benefit sought is denied, furnished the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


